Citation Nr: 0100289	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Buerger's disease and 
vasculitis, claimed to be due to tobacco use, including 
nicotine dependence acquired during active service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in December 1998 and June 1999 by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the veteran has 
been seeking service connection for Buerger's disease and the 
residuals of that disease which, he claims, are related to 
tobacco use, and that he has asserted that his tobacco use 
has been chronic since he allegedly acquired nicotine 
dependence in service.  In the rating decision of December 
1998, the RO denied entitlement to service connection for 
nicotine dependence and, the Board finds, also implicitly 
denied service connection for the disabilities which the 
veteran has claimed are results of chronic tobacco use in 
service and since service.  The veteran's substantive appeal, 
received in September 1999, thus effectively completed an 
appeal on the issue of entitlement to service connection for 
Buerger's disease and vasculitis.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§  20.200, 20.302 (2000).


REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances. In the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information an lay or 

medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In the veteran's case, VA physicians have determined that his 
cigarette smoking has been exacerbating vasculitis associated 
with non-service connected Buerger's disease.  The veteran 
contends that chronic cigarette smoking in service and since 
service caused his Buerger's disease, diagnosed after 
service.  The question of the etiological relationship, if 
any, between chronic cigarette smoking and Buerger's disease 
is, the Board finds, a question requiring medical expertise 
and judgment, and VA's duty to assist the veteran requires 
the Board to obtain a medical opinion on that question, and 
this case will be remanded to the RO for that purpose.  

The veteran has stated that he started to smoke in April 
1969, which was 4 months after his entry upon active duty.  
He has continued to smoke since that time.  In September 
1996, he was referred to a VA tobacco abuse-smoking cessation 
clinic, where it was found that he has a moderately high 
addiction to nicotine.  During VA hospitalization in November 
1997, he agreed to wear a nicotine patch; at that time, he 
reduced but did not eliminate his consumption of cigarettes.  
The medical evidence thus shows that the veteran is nicotine 
dependent.  He has alleged that he became nicotine dependent 
during active service.  The Board finds that, in the event 
that a medical opinion is obtained that Buerger's disease and 
vasculitis are related to chronic cigarette smoking, then an 
opinion should also be obtained from the physician as to the 
likely time of onset of the veteran's nicotine dependence. 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to be 
examined by a specialist in internal 
medicine, who should be provided with a 
copy of this REMAND and access to the 
claims file.  After interviewing the 
veteran and reviewing his medical records 
in the claims file, the examiner should 
offer an opinion on the question of whether 
it is at least as likely as not (a 50 
percent or more likelihood) that current 
Buerger's disease and/or vasculitis is 
etiologically related to chronic cigarette 
smoking of this veteran.  If the answer to 
that question is in the affirmative, the 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran became 
nicotine dependent during his active 
service from January 1969 to August 1972.  
(With reference to the criteria for the 
determination of whether an individual is 
nicotine dependent, the examiner's 
attention is called to the criteria for a 
diagnosis of substance dependence in The 
American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders-Fourth Edition.)  If the answer 
is yes, the examiner should opine whether 
smoking after service continued 
uninterrupted after service so that the 
disease was proximately due to nicotine 
dependence acquired in service.  If the 
examiner finds that the veteran did not 
become nicotine dependent during active 
service, then the examiner should offer an 
opinion on the question of whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that tobacco use during 
the veteran's active service from January 
1969 to August 1972 as opposed to tobacco 
use after service caused vasculitis or 
Buerger's disease.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration. 
The purposes of this remand are assist the veteran and to 
obtain clarifying medical information. By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



